MEMORANDUM OPINION
                                       No. 04-08-00318-CV

                                          Kelley BOYD,
                                            Appellant

                                                v.

                                     Jessica P. BERNSTEIN,
                                             Appellee


                    From the 285th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2006-CI-00221
                           Honorable Michael P. Peden, Judge Presiding

PER CURIAM

Sitting:         Alma L. López, Chief Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: October 29, 2008

DISMISSED

           The parties have filed a joint motion, in accordance with Texas Rule of Appellate

Procedure 42.1(a)(2), stating they have resolved the dispute at issue and requesting this court

dismiss this appeal. The motion is granted and the appeal is hereby dismissed. TEX. R. APP. P.

42.1(a)(2).



                                                 PER CURIAM